DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The amendment has overcome the rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 2, 5, 6, 8-12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauk (US 20140152806 A1, cited on IDS 3/25/2020), in view of NAIK (US 20200066030 A1) and Chudley (US 20050277455 A1).
Regarding Claim 1, Hauk discloses a computer implemented method for a virtual showroom ([0057] “FIG. 8 illustrates an exemplary virtual showroom comprised of a website template and corresponding images.”), comprising: 
transmitting at least one virtual showroom image (see the background image of the virtual showroom in Fig. 8. [0057] “In either case, the virtual showroom is comprised of the templates, images, and corresponding information and is accessible via the Internet.”); 
receiving an indication of a determined vehicle related to which vehicle information is desired ([0060] “The populated template consists of a homepage, a showroom page containing an entry for each vehicle, and a detailed vehicle page for each vehicle” implies that a viewer need to identify a desired vehicle, or at least render such feature obvious); and 
transmitting the vehicle information based on the indication of the determined vehicle ([0060] “In an embodiment, the information contained in database 105 is used with a website template stored on server 104 or an external server for showcasing the vehicles to consumers via a virtual showroom… The detailed vehicle pages display the acquired images of the vehicle along with the corresponding information relating to the images and/or the vehicle… It is contemplated that the virtual showroom may be accessed via the consumer-side portal 106 from any computing .
Hauk does not expressly disclose a mode indication. Hauk also fails to disclose a plurality of vehicles arranged in the virtual showroom image.
However, in the same field of endeavor, NAIK discloses receiving a virtual showroom mode indication ([0029] “In operation, the display apparatus 102 may be configured to receive a user input to select a view mode. The view mode may be an AR view mode or a VR view mode.”); transmitting at least one virtual showroom image based on the received virtual showroom mode indication ([0029] “The AR view mode enables display of a mix of a three-dimensional (3D) virtual object, such as a 3D model, with a real-world, such as the real-world environment 106. The VR view mode enables display of the virtual object, such as the 3D model, alone devoid of a background, or enables display of a mix of virtual environment along with the 3D virtual object, such as the 3D model based on a defined user-preference.”).
Chudley discloses receiving an indication of a determined vehicle of a plurality of vehicles arranged in the virtual showroom image related to which vehicle information is desired (see Fig. 6A and 6B, or see Fig. 9 and 10. [0007] “In another embodiment, the player can elect to view a wide variety of cars from different manufacturers in a simulated showroom setting.” [0008] “The garage and showroom features of the present invention provide players with an opportunity to acquaint themselves with various cars before selecting one for a competitive race.”), wherein the plurality of vehicles are arranged and displayed in the virtual showroom image in one or more of a positional configuration (Fig. 6B, vehicles are displayed at a row of  and a feature configuration selected by a user (Fig. 4, [0042] “In one aspect of this embodiment, the screen display 400 includes a plurality of different car classes 402 from which a player can choose for a particular race. Each of the car classes 402 can include a group of cars having similar performance parameters. In the illustrated embodiment, for example, the car classes 402 include "compact sport," "sports convertible," "luxury," "classic," and "supercar," among others.” Or see Fig. 9, [0057] “In contrast to the garage 601 (FIGS. 6A-6D) that contains only a single class of cars but from many manufacturers, the manufacturer display area 962 includes many classes of cars but from only a single manufacturer (e.g., Honda/Nissan).” Examiner notes the “class” and “manufacturer” are features of vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hauk with the feature of arranging a plurality of vehicles in the virtual showroom, receiving a view mode indication and transmitting corresponding showroom images. Doing so could provide an enhanced user experience, as taught by NAIK and Chudley.
Regarding Claim 2, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1, wherein the mode indicated is one of a real image showroom (NAIK [0039] “Alternatively stated, the display apparatus 102 provides the ability to visualize a virtual object, such as the 3D model, in a real environment (e.g., the real-world environment 106), where each physical object or virtual object in the captured scene of the real-world environment 106 is illuminated by 360.degree. environment light.”), generated showroom (NAIK [0046] “Further, in the VR mode, an option to present the 3D model within a user-selected virtual environment, may be opted at the , and augmented reality mode (NAIK [0039] “In the AR mode, the media content may be a 360.degree. live preview of the captured scene of the real-world environment 106.”).
Regarding Claim 5, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1, wherein the at least one virtual showroom image transmitted is one of a real showroom image (NAIK [0039] “Alternatively stated, the display apparatus 102 provides the ability to visualize a virtual object, such as the 3D model, in a real environment (e.g., the real-world environment 106), where each physical object or virtual object in the captured scene of the real-world environment 106 is illuminated by 360.degree. environment light.”), a generated showroom image (NAIK [0046] “Further, in the VR mode, an option to present the 3D model within a user-selected virtual environment, may be opted at the display apparatus 102. In such a case, a 360.degree. media content that is different from the 360.degree. video of the captured real-world environment 105, may be presented at the display apparatus 102.”), and a captured image (NAIK [0039] “In the AR mode, the media content may be a 360.degree. live preview of the captured scene of the real-world environment 106.”).
Regarding Claim 6, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1, wherein the vehicle information transmitted comprises text (Hauk, Fig. 8 “Vehicle Info”. [0059] “Moreover, database 105 may store information corresponding to the imaged vehicles themselves including, by way of example and not , video (Hauk [0058] “in one embodiment of the invention, the stored content includes video and/or audio of a salesperson or the like explaining features of the vehicle.”), photo (see Hauk Fig. 8), and composites (Hauk Fig. 8 shows a composition of photo, text and video).
Regarding Claim 8, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1, wherein the vehicle information transmitted comprises detailed vehicle information (Hauk [0059] “Moreover, database 105 may store information corresponding to the imaged vehicles themselves including, by way of example and not limitation, vehicle stock number, VIN number, vehicle color, vehicle make, vehicle model, vehicle type, or any combination thereof.” [0060] “The detailed vehicle pages display the acquired images of the vehicle along with the corresponding information relating to the images and/or the vehicle.”).
Regarding Claim 9, Hauk-NAIK-Chudley discloses the computer implemented method of claim 5, wherein the at least one virtual showroom image comprises an interactive predetermined sequence of images (Hauk Fig. 8 shows a sequence of 12 images captured from different angles. NAIK [0031] “images may be a sequence of equirectangular image frames, e.g., a 360.degree. video or an HDR 360.degree. video.”).
Regarding Claim 10, Hauk-NAIK-Chudley discloses the computer implemented method of claim 5, wherein the at least one virtual showroom image comprises a tour of predetermined sequence images (Hauk [0058] “the stored .
Regarding Claim 11, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject this claim. Also see Hauk [0024] and [0066] for the teachings of hardware elements.
Regarding Claim 12, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject this claim.
Regarding Claim 14, Hauk-NAIK-Chudley discloses the system of claim 11, further comprising: conferencing in a second user device (Hauk Fig. 1, 106 shows at least three user devices).
Regarding Claim 15, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.
Regarding Claim 17, it recites similar limitations of claim 1 but in a medium form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 18, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 20, Hauk-NAIK-Chudley discloses the non-transitory computer readable medium of claim 17, wherein the vehicle information transmitted comprises one of text (Hauk, Fig. 8 “Vehicle Info”), video, annotation, photo, and composites.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauk (US 20140152806 A1, cited on IDS 3/25/2020), in view of NAIK (US .
Regarding Claim 3, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1. In the same field of endeavor, Price discloses wherein the indication of the determined vehicle is an image for image recognition (Fig. 6, 610 “Receive an image of a scale model of a vehicle” and 620 “Process the image, with a model, to identify a vehicle type associated with the scale model of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hauk-NAIK-Chudley with the feature of identifying a desired vehicle by using image recognition. Doing so could precisely identify a user desired vehicle.
Regarding Claim 13, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject this claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauk (US 20140152806 A1, cited on IDS 3/25/2020), in view of NAIK (US 20200066030 A1) and Chudley (US 20050277455 A1), further in view of Hecht (US 10685395 B1).
Regarding Claim 4, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1. In the same field of endeavor, Hecht discloses wherein the indication of the determined vehicle is a model number (Fig. 1, 1 search “Entering of the make and model names…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hauk-NAIK-Chudley with the . 

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauk (US 20140152806 A1, cited on IDS 3/25/2020), in view of NAIK (US 20200066030 A1) and Chudley (US 20050277455 A1), further in view of Garcia (US 9412203 B1).
Regarding Claim 7, Hauk-NAIK-Chudley discloses the computer implemented method of claim 1. In the same field of endeavor, Garcia discloses wherein the vehicle information transmitted comprises annotations (see the annotations in Figs. 9-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hauk-NAIK-Chudley with the feature of including annotations in the transmitted vehicle information. Doing so could provide detailed information to a viewer.
Regarding Claim 16, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject this claim.
Regarding Claim 19, Hauk-NAIK-Chudley discloses the non-transitory computer readable medium of claim 17, wherein the vehicle information transmitted comprises detailed vehicle information (Hauk [0060] “The detailed vehicle pages display the acquired images of the vehicle along with the corresponding information relating to the images and/or the vehicle.”). In the same field of endeavor, wherein the vehicle information transmitted comprises annotations and detailed vehicle information (see the annotations in Figs. 9-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hauk-NAIK-Chudley with the feature of including annotations in the transmitted vehicle information. Doing so could provide detailed information to a viewer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHONG WU/Primary Examiner, Art Unit 2613